Title: Enclosure F: Robert Forsyth to Nathanael Greene, 29 December 1782
From: Forsyth, Robert
To: Greene, Nathanael



Charleston, December 29th. 1782.
Dear Sir,

Some days ago, I was honored with your answer to my letter of resignation; the very warm approbation, given of my conduct in public service, gives me most singular pleasure and satisfaction, and makes me hope for that countenance and aid in private life, which I enjoyed, while I had the pleasure to serve under your command.
I must beg your attention to a brig of Mr. Banks’s, which he loaded at George Town, cleared her out for Saint Thomas’s, and she was taken into Savannah, and I find by letters from thence on the subject, that the proceedings of the people, interested in her condemnation, will go, a great way, to affect her, notwithstanding there are no papers, which can possibly make against her; but they have most industriously prejudiced the people against Mr. Banks, setting forth, that he is a person, very unfriendly to our cause. I find, Mr. Clay is the judge of the Court, and he possibly may entertain the same opinion, which Mr. Banks wishes to remove, and if he could be favored with a line from you to Mr. Clay, to that effect, he has no doubt but the brig will escape. Her loss, (should it so turn out) will prove a very great inconvenience, especially, should we engage in the contract for the army. Money will be much wanted, and Mr. Banks purposes selling her, to reinforce us here with five thousand guineas.
I have the honor, to be, with great respect,   Your Humble Servant

Rob. Forsyth.
The Honble. Major General Greene.

